Citation Nr: 1314648	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel

INTRODUCTION

The Veteran had active service from January 2000 to November 2002.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, a hearing was held before the undersigned at the RO.  The transcript of the hearing has been associated in the claims folder.  

The reopened issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2004, service connection for a low and upper back condition was denied; a substantive appeal was not received within one year of notice of that decision, or within 60 days of a September 2005 Statement of the Case.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2.  Evidence received since that last final denial is not cumulative or redundant of the evidence previously of record and pertains to a basis for the prior denial of service connection for a low and upper back condition.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for service connection for a low and upper back condition is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The evidence received since the May 2004 rating decision is new and material and thus the claim of service connection for a low and upper back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Furthermore, the Board recognizes that the Veteran has submitted additional evidence in January 2013.  He did not indicate whether he wished to waive RO consideration or wanted the case to be remanded to the RO for consideration of that new evidence in the first instance.  In view, however, of the Board's favorable decision regarding the issue of reopening the claim for service connection for a low back condition, the Veteran is not prejudiced in the Board's decision to first grant the reopening of the claim.  The issue of service connection for a back condition is properly addressed in the REMAND portion of this decision.

II. New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The Veteran's claim for entitlement to service connection for a low and upper back condition was originally denied in a May 2004 rating decision.  The RO determined the Veteran did not have a current disability of a back condition related to his military service.  The Veteran submitted a Notice of Disagreement as to that rating decision in May 2005.  A Statement of the Case was issued in September 2005.  The Veteran did not file a VA Form 9 or other statement that could be construed as a substantive appeal to perfect his appeal to the Board.  Here, the Board finds that although the Veteran initiated an appeal by filing a Notice of Disagreement within one year, he did not perfect that appeal by filing a substantive appeal within one year of the rating decision or within 60 days of the issuance of the Statement of the Case (i.e., by September 2007).  38 U.S.C.A. § 7105(d)(3).  Therefore, the May 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claims for service connection for a low and upper back condition were received prior to the expiration of the appeal period stemming from the May 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The Veteran subsequently attempted to reopen his claims in May 2009.  This resulted in the September 2009 rating denial which is the subject of the current appeal. 

According to the record, since the May 2004 rating decision, the Veteran submitted letters from his private doctor, Dr. J. R. S., dated March 2010 and March 2012, who stated that the Veteran has been diagnosed with chronic degenerative joint disease and exhibited symptoms of lumbar radiculopathy.  The Veteran also has been "undergoing a regimen of physical therapy, anti-inflammatories, and muscle relaxers.  These have been of limited benefit.  He has had recurrent problems, which have been resistant to current therapies."  The Veteran also submitted a statement dated in October 2009 from a physical therapist in which he described the Veteran's back disability.  

Thus, the new and material evidence has been received as the record now contains evidence of a current disability.  Thus, there is sufficient evidence to warrant a reopening of the claim of service connection for a back condition based on the new and material evidence establishing a current diagnosis.  New and material evidence has been received since the RO's May 2004 decision; thus, the claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a back condition, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

The Veteran testified at the March 2012 Board hearing that he injured his back while he was preparing to load for an airborne operation.  He stated that he was walking across a tarmac when the stress of all his gear and a foot condition he had at the time pulled him over causing him to strain his muscles.  He stated he was treated at the clinic in Aviano Air Force Base with painkillers.  He was not diagnosed with a condition at that time and the x-rays did not reveal any abnormal findings.  He stated that he continued to experience back pain through service.  He stated it was determined during service that his back condition preexisted service.  

According to the Veteran's in-service treatment record, he has sought treatment for back pain on numerous occasions.  A November 2000 x-ray of the back revealed a normal lumbosacral spine.  In an April 2001 consultation report, the Veteran stated he has experienced recurrent back pain prior to entrance into service.  He stated it started when he was employed as a landscaper, which required lifting, in 1997.  He stated that his back pain worsened after entering service; specifically, the parachuting increased his pain.  Additional reports indicate running also increased the Veteran's back pain.  An April 2001 MRI noted findings of small intraspongious hernias in correspondence to the underlining bodies of T11-T12-L1-L2.  

In the Veteran's report of medical history at entrance into service in January 2000, while he reported landscaping as his usual occupation, he denied recurrent back pain.  The DD Form 214 shows the Veteran was discharged from service due to disability found by a Physical Evaluation Board (PEB) to have existed prior to service.  The PEB report is unavailable.   

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, the Board finds that a VA examination is necessary to clarify the Veteran's back condition and determine, if any, are related to or worsened by his period of active duty. 

Also, the October 2011 supplemental statement of the case shows that outpatient treatment records from the Oklahoma City VAMC were electronically reviewed for the period from August 2010 to October 2011, outpatient treatment records from the Kansas City VAMC were electronically reviewed for the period from December 2005 to October 2011, and outpatient treatment records from the Denver VAMC were electronically reviewed for the period from April 2004 to October 2011.  All of these records are not associated with the paper claims file or the electronic record. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper claims file or the electronic record the treatment records electronically reviewed in the October 2011 supplemental statement of the case (outpatient treatment records from the Oklahoma City VAMC electronically reviewed for the period from August 2010 to October 2011, outpatient treatment records from the Kansas City VAMC electronically reviewed for the period from December 2005 to October 2011 and outpatient treatment records from the Denver VAMC electronically reviewed for the period from April 2004 to October 2011).

2.  Schedule the Veteran for a VA examination by an appropriate specialist in order to determine whether any diagnosed back condition is related to service.   Based on the examination and review of the record, the examiner should determine:

(a)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing back disorder?  

(b)  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing back WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  

(c)  If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing back disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current back disorder is etiologically related to any symptomatology noted during such service?  

The claims file and a complete copy of this REMAND should be provided to the examiner for review and review of the claims file should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  

All opinions expressed by the examiner should be accompanied by a complete rationale.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  After completion of the foregoing, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


